BAER, J.—
In the maintenance of a Court House, and in the selection of watchmen and servants to preserve order and decorum therein, T think the city is exercising a power, which has relation to public purposes and is for the public good, and which is to be classified as governmental in its nature and appertaining to the corporation in its political capacity. It is therefore exempt from responsibility for the negligent or wrongful acts of such watchmen or servants, as is also the head of the department appointing them.
Smith Municipal Corp., Sec. 780.
Williams Municipal Liability for Torts, p. 9.
2 Dillon Municipal Corporations, Secs. 965A, 975.
County Commissioners vs. Duckett, 20 Md., 476.
Brehm vs. Baltimore, 61 Md., 264.
Deems vs. Baltimore, 80 Md., 172.
The demurrer will, therefore, be sustained.